DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.
 
Status of the Claims
1.	This action is in reply to the Request for Continued Examination dated August 12, 2022.
2.	Claims 1-24, 39-42 and 44 have been canceled.
3.	Claims 25-38 and 43  are pending and have been examined.
4.	Claims 25 and 43 are currently amended.

5.	Applicant submitted a substitute specification on August 12, 2022.  It appears that amendments have been made to paragraphs 0015, 00111, 00129, 00131, 00134, 00144, 00145-00147, 00151, 00155, 00161-00162, 00180, 00190, 00198-00200, 00202-00203, 00205-00207, 00212-00213, 00228-00234, 00241-00244, 00248, 00250-00251, 00255-00257, 00261, 00263, 00276-00281, 00284, 00286-00289, 00295-00296, 00298-00299, 00301, 00309-00310, 00312-00313, 00316-00318, 00327-00329, 00331, 00333, 00337-00339, 00344, 00347, 00356-00357, 00360, 00362, 00366, 00369-00371, 00373, 00375-00376, 00378, 00395, 00397, 00402, 00404, 00406, 00408, 00411, 00415, 00420-00421, 00425-00426, 00440, 00447-00448, 00453, 00455, 00474-00477, 00483-00484, 00495, and 00507.  The substitute specification has been accepted.

6.	Applicant has submitted Replacement Drawings on August 12, 2022 for Figures 2A, 7B, 11A, 16A, 17G, 17H, 17I and 21A. These Replacement Drawings have been accepted.

Notice of Pre-AIA  or AIA  Status
7.	The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
8.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
- In reference to Figure 16C - reference characters 1621 and 1622 each appear to be denoting two different items in the drawings versus the specification.
- In reference to Figure 57E, reference character 5757 is used to refer to two different items in Figure 57E.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

9.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In reference to Figure 17B, reference characters 1739, 1741, 1742 are shown in the drawing but does not appear to be mentioned in the specification.
In reference to Figure 23 – reference character 2313 is shown in the drawing but do not appear to be mentioned in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation – Broadest Reasonable Interpretation
10.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  

As to Claim 25:
“receiving a proxy payment identifier, by a point of sale terminal from a client device comprising a first digital wallet storing the proxy payment identifier for a transaction, wherein the proxy payment identifier is valid for only the transaction.”
 “transmitting, by the server computer, the purchase identifier encoded in the QR code on the purchase receipt to the client device, wherein the purchase identifier on the purchase receipt provides proof that the transaction was authorized”. This is the intended use of the purchase identifier.
Applicant is encouraged to actively claim the client device interaction.  Claim 43 has similar issues that are being similarly interpreted.

As in Claim 43:
The claim recites a server computer to implement a method followed by a recitation of the active method steps.  Here, the intended use of the server computer is to implement a method, not actually implementing a method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.            Claims 25-38 and 43 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Claim 25 recites a method receiving a proxy payment identifier by a point of sale from a client first wallet storing the proxy payment identifier for a transaction, wherein the proxy payment identifier is valid for only the transaction; receiving an authorization request comprising the proxy payment identifier for the transaction from a point of sale via a merchant; determining that the proxy payment identifier is associated with a second wallet; obtaining accounts associated with the second wallet; presenting accounts to the user and starting a timer; receiving an account selection from accounts associated with the second wallet; determining that a value of the timer does not exceed a predetermined threshold; after receiving the selected account and determining that the value of the timer does not exceed the predetermined threshold, processing the transaction using a payment identifier associated with the account in the second wallet by replacing the proxy payment identifier in the authorization request with the payment identifier; generating a purchase identifier on the purchase receipt and transmitting the purchase identifier to the client, wherein the purchase identifier on the purchase receipt provides proof that the transaction was authorized.
Claim 43 recites a system to perform operations including receiving a proxy payment identifier from a client first wallet storing the proxy payment identifier, wherein the proxy payment identifier is only valid for the transaction; receiving an authorization request comprising the proxy payment identifier for the transaction from the point of sale via the merchant after the point of sale receives the proxy payment identifier from the client first wallet storing the proxy payment identifier, wherein the proxy payment identifier is only valid for the transaction; determining that the proxy payment identifier is associated with a second wallet; obtaining accounts associated with the second wallet; presenting the accounts to the user; receiving an account selection from accounts associated with the second wallet; 
after receiving the selected account, processing the transaction using a payment identifier associated with the account in the second wallet by replacing the proxy payment identifier in the authorization request with the payment identifier, and transmitting a purchase identifier to the client wherein the purchase identifier provides proof the transaction was authorized.
	The series of steps recited above describe a fundamental economic practice and a commercial or legal interaction and thus is grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention discloses substantially similar method and system claims via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited describe a fundamental economic practice and a commercial or legal interaction and thus is grouped as certain methods of organizing human activity which is an abstract idea.
Claim 25 recites a server computer, a point of sale terminal, a merchant server, a client device, a user interface, a communication network, a QR code, a first digital wallet and a second digital wallet.  
Claim 43 recites a server computer comprising a second processor and a second non-transitory computer readable medium comprising code, a point of sale terminal comprising a first processor and a first non-transitory computer readable medium comprising code, a merchant server, a client device, a user interface, a QR code, a first digital wallet and a second digital wallet.
The claims recite a server computer, a point of sale terminal, a merchant server, a client device, a first processor and a first non-transitory computer readable medium, a second processor and a second non-transitory computer readable medium and are applying generic computer components to the recited abstract limitations.  The recited first and second digital wallet, code, communication network user interface and QR code appear to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a server computer, a point of sale terminal, a merchant server, a client device, a first processor and a first non-transitory computer readable medium, a second processor and a second non-transitory computer readable medium, a first and second digital wallet, code, communication network, user interface and QR code which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 25 and 43 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; electronic recordkeeping; storing and retrieving information in memory and electronically scanning or extracting data – all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“It should be noted that although a mobile platform is depicted (e.g., see FIGURES 4A-4I), a digital/electronic wallet, a smart/prepaid card linked to a user’s various payment accounts, and/or other payment platforms are contemplated embodiments as well; as such, subset and superset features and data sets of each or a combination of the aforementioned payment platforms may be accessed, modified, provided, stored, etc., via cloud/server services and a number of varying client devices throughout the instant specification. Similarly, although mobile wallet user interface elements are depicted, alternative and/or complementary user interfaces are also contemplated including: desktop applications, plug-ins to existing applications, stand alone mobile applications, web based applications (e.g., applications with web objects/frames, HTML 5 applications/wrappers, web pages, etc.), a voice interface (e.g., Apple Siri, Samsung S Voice, Google Voice, etc.) and other interfaces are contemplated. It should be further noted that the WIP payment processing component may be integrated with a digital/electronic wallet (e.g., a Visa V-Wallet, etc.), comprise a separate stand alone component instantiated on a user device, comprise a server/cloud accessed component, be loaded on a smart/prepaid card that can be substantiated at a PoS terminal, an ATM, a kiosk, etc., which may be accessed through a physical card proxy, and/or the like. In further implementations, the WIP may provide a consumer enrollment UI for a consumer to configure various types of consumer wallet leash parameters, such as but not limited to restricted time of the day a card can be used, usage frequency, etc., that the card may be activated or deactivated. Additionally, the WIP may provide triggers to auto-activate wallet/card account, e.g., tied to calendar events, geo-locations, etc. In another implementation, a consumer’s Corporate cards, sub-accounts, bonded accounts may use access control list (ACL)-like pre-configured leash settings (e.g., corporate card accounts, parent/child debit accounts may use ACL-like templates to control usage, etc.) In this way, the WIP reduces redundant information exchange and communication messages between consumers and an issuing bank, and thus improves network transmission and processing efficiency.” (See Applicant Specification paragraph 101

“Within various embodiments, the consumer 202 may include a wide variety of different communication devices and technologies within embodiments of WIP operation. For example, in one embodiment, the consumers 102 may include, but are not limited to terminal computers, work stations, servers, cellular telephony handsets, smart phones, PDAs, and/or the like. In one embodiment, the WIP server 220 may be equipped at a terminal computer of the consumer 202. In another embodiment, the WIP server 220 may be a remote server which is accessed by the consumer 102 via a communication network 213, such as, but not limited to local area network (LAN), in-house intranet, the Internet, and/or the like. In a further implementation, the WIP merchant 116 may be integrated with a consumer 202 at a computer terminal.” (See Applicant Specification paragraph 111)

In one embodiment, the consumer 202 may operate a personal device, such as a desktop, a laptop, a PDA, a smart phone and/or the like to access a WIP 220, such as, but not limited to merchant store 250a, a social media platform 250b, a merchant shopping website 250c, a gaming site 250d, and/or the like. For example, the consumer may open a webpage of Amazon.com, ebay.com, etc., to browse listed items for online shopping. When the user is interested in buying an item, he may click an “Add to Cart” button on the shopping page to indicate an intention of purchasing. As another example, the consumer 202 may access a social media platform 111, a gaming site 115, to purchase gaming points via WIP. The consumer 202 may submit his WIP ID, password, an item to purchase, user credentials 247, and/or the like to the WIP merchant 250.” (See Applicant Specification paragraph 145)

“FIGURE 6 shows a block diagram illustrating example aspects of virtual mobile wallet purchasing in some embodiments of the WIP. In further implementations, a universal electronic payment platform may transform touchscreen inputs into a virtual wallet mobile application interface, via WIP components, into purchase transaction triggers and receipt notices. In some implementations, the WIP may facilitate use of a virtual wallet, e.g., 600, for conducting purchase transactions. For example, a user 601 may utilize a mobile device 602 (e.g., smartphone, tablet computer, etc.) to conduct a purchase transaction for contents of a cart 603 (e.g., physical cart at a brick-and-mortar store, virtual cart at an online shopping site), optionally at a point-of-sale (PoS) client 604 (e.g., legacy terminal at a brick-and-mortar store, computing device at an online shopping site, another user with a virtual wallet application, for person-to-person funds transfers, etc.). The user may be able to choose from one or more cards to utilize for a transactions, the cards chosen from a virtual wallet of cards stored within a virtual mobile wallet application executing on the mobile device. Upon selecting one or more of the card options, the mobile device may communicate (e.g., via one/two-way near-field communication [NFC], Bluetooth, Wi-Fi, cellular connection, creating and capturing images of QR codes, etc.) the card selection information to the PoS terminal for conducting the purchase transaction. In some embodiments, the mobile device may obtain a purchase receipt upon completion of authorization of the transaction. Various additional features may be provided to the user via the virtual mobile wallet application executing on the mobile device, as described further below in the discussion with reference to at least FIGURES 7-59.” (See Applicant Specification paragraph 195)

“FIGURES 28A-D show data flow diagrams illustrating an example card-based transaction execution procedure in some embodiments of the WIP. In some implementations, a user, e.g., 2801, may desire to purchase a product, service, offering, and/or the like (“product”), from a merchant. The user may communicate with a merchant, e.g., 2803, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 2802). For example, the user may provide user input, e.g., purchase input 2811, into the client indicating the user’s desire to purchase the product. In various implementations, the user input may include, but not be limited to: keyboard entry, card swipe, activating a RFID/NFC enabled hardware device (e.g., electronic card having multiple accounts, smartphone, tablet, etc.), mouse clicks, depressing buttons on a joystick/game console, voice commands, single/multi-touch gestures on a touch-sensitive interface, touching user elements on a touch-sensitive display, and/or the like. For example, the user may direct a browser application executing on the client device to a website of the merchant, and may select a product from the website via clicking on a hyperlink presented to the user via the website. As another example, the client may obtain track 1 data from the user’s card (e.g., credit card, debit card, prepaid card, charge card, etc.), such as the example track 1 data provided below:” (See Applicant Specification paragraph 292)

“FIGURE 60 shows a data flow diagram illustrating an example user purchase checkout procedure in some embodiments of the WIP. In some embodiments, a user, e.g., 6001a, may desire to purchase a product, service, offering, and/or the like (“product”), from a merchant via a merchant online site or in the merchant’s store. The user may communicate with a merchant/acquirer (“merchant”) server, e.g., 6003a, via a client such as, but not limited to: a personal computer, mobile device, television, point-of-sale terminal, kiosk, ATM, and/or the like (e.g., 6002). For example, the user may provide user input, e.g., checkout input 6011, into the client indicating the user’s desire to purchase the product. In various embodiments, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface, keyboard entry, card swipe, activating a RFID/NFC enabled hardware device (e.g., electronic card having multiple accounts, smartphone, tablet, etc.) within the user device, mouse clicks, depressing buttons on a joystick/game console, voice commands, single/multi-touch gestures on a touch-sensitive interface, touching user interface elements on a touch-sensitive display, and/or the like.  As an example, a user in a merchant store may scan a product barcode of the product via a barcode scanner at a point-of-sale terminal. As another example, the user may select a product from a webpage catalog on the merchant’s website, and add the product to a virtual shopping cart on the merchant’s website. The user may then indicate the user’s desire to checkout the items in the (virtual) shopping cart. For example, the user may activate a user interface element provided by the client to indicate the user’s desire to complete the user purchase checkout. The client may generate a checkout request, e.g., 6012, and provide the checkout request, e.g., 6013, to the merchant server. For example, the client may provide a (Secure) Hypertext Transfer Protocol (“HTTP(S)”) POST message include the product details for the merchant server in the form of data formatted according to the eXtensible Markup Language (“XML”). An example listing of a checkout request 6012, substantially in the form of a HTTP(S) POST message including XML-formatted data, is provided below:” (See Applicant Specification paragraph 416)

“FIGURES 62A-B show data flow diagrams illustrating an example purchase transaction authorization procedure in some embodiments of the WIP. With reference to FIGURE 62A, in some embodiments, a user, e.g., 6201a, may wish to utilize a virtual wallet account to purchase a product, service, offering, and/or the like (“product”), from a merchant via a merchant online site or in the merchant’s store. The user may utilize a physical card, or a user wallet device, e.g., 6201b, to access the user’s virtual wallet account. For example, the user wallet device may be a personal/laptop computer, cellular telephone, smartphone, tablet, eBook reader, netbook, gaming console, and/or the like. The user may provide a wallet access input, e.g., 6211 into the user wallet device. In various embodiments, the user input may include, but not be limited to: a single tap (e.g., a one-tap mobile app purchasing embodiment) of a touchscreen interface, keyboard entry, card swipe, activating a RFID/NFC enabled hardware device (e.g., electronic card having multiple accounts, smartphone, tablet, etc.) within the user device, mouse clicks, depressing buttons on a joystick/game console, voice commands, single/multi-touch gestures on a touch-sensitive interface, touching user interface elements on a touch-sensitive display, and/or the like. In some embodiments, the user wallet device may authenticate the user based on the user’s wallet access input, and provide virtual wallet features for the user.” (See Applicant Specification paragraph 421)

The WIP controller systems are disclosed to be composed of generic components using a variety of devices and networks. (See Applicant Specification paragraphs 509-512)  The computer systemization is disclosed to be composed of known types of systemization of a wide variety and utilizes a range of storage and network interfaces and known peripherals. (See Applicant Specification paragraphs 513-525) The memory can be any of numerous known types and the operating system component may be any of a number of known systems. (See Applicant Specification paragraphs 526-528)  The specification and drawings note that the method is performed by a generic computer (i.e., in a general purpose computing system environment). (See Applicant Specification and Figures 2a, 23, 26, 28a-s, 30, 34, 34, 62a-b, 69 and 72)
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 25 and 43 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 26-38  further define the abstract idea that is presented in the respective independent Claims 25 and 43 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.  Dependent Claims 26 and 28 further define the client device as a mobile device. In each case, the additional elements are also recited at a high level of generality (i.e., as a generic processor performing generic computer functions) No further additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 25-38 and 43 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 25-38 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed 08/12/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

As in Claim 25:
“determining, by the server computer, that a value of the timer does not exceed a predetermined threshold” and “after determining that the value of the time does not exceed the predetermined threshold”

“generating, by the server computer, a purchase identifier encoded in a QR code on a purchase receipt and transmitting, by the server computer, the purchase identifier encoded in the QR code on the purchase receipt to the client device, wherein purchase identifier on the purchase receipt provides proof that the transaction was authorized”

As in Claim 43:
“transmitting a purchase identifier encoded in a QR code to the client device, wherein purchase identifier provides proof that the transaction was authorized”



As currently recited in Claim 25, the recitation of the timer as not exceeding a predetermined threshold is not disclosed in the manner noted in the specification.  The specification indicates that the server may wait for at least a predetermined amount of time for a response that if exceeded, results in a time-out.  This is not the same as exceeding a predetermined threshold which the specification notes as related to a number of time-outs that enables use of a default virtual wallet card selection. (See Applicant Specification para 00483)  These two concepts are not equal.  Further, the recitation of a “value” further differentiates the concepts.  Applicant is requested to amend the claims with precision if they wish to claim this concept.
As currently recited, there is a precision issue with how the purchase identifier is recited.  In the manner recited in Claim 25, it is implied that the purchase identifier is encoded in a QR code and that the purchase identifier on the receipt provides proof that the transaction was authorized. This implies that the purchase identifier is somehow decoded from the QR code to be placed on the receipt. The specification notes that the receipt may include a purchase identifier that may include a QR code.  There is no decoding function disclosed or implied, rather it appears that the form of the purchase identifier is a QR code that is used to confirm the purchase at the exit of a store. (See Applicant Specification para 00456)    Claim 43 has some similar issues that are similarly rejected.
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 25-38 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	 
Claim 25 recites in part “determining, by the server computer, that a value of the timer does not exceed a predetermined threshold” and “after determining that the value of the time does not exceed the predetermined threshold”
	As noted above with reference to the 112(a) rejection, the recitation is not clear as to what is being claimed. The specification refers to a predetermined amount of time, not a value of the timer.  It is not clear what Applicant is attempting to claim with this recitation.
	Further, Claim 25 appears to imply that a QR code is decoded to disclose a purchase identifier that is then on the purchase receipt to be able to be used as proof that the transaction was authorized. What is Applicant attempting to claim? Is the QR code on the receipt or is the purchase identifier on the receipt or is Applicant attempting to claim that the QR code IS the purchase identifier?  
Further, as to amended Claim 36, in order to provide confirmation of the purchase as proof to exit the store, the user has to use the purchase confirmation receipt, which may include a QR code.  There is some clarification and amendment that is required in order to clearly recite the invention within the scope of the specification.
Regarding Claim 43, Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  it appears that in order for the purchase identifier that includes a QR code to be proof of the transaction being authorized that it has to be part of a receipt, which is not recited.  
Dependent Claims 26-38 are further rejected as based on a rejected base claim.

Prior Art of Record Not Currently Relied Upon
Carlson (US PG Pub. 2008/0319905) - discloses his invention provides a method for conducting a transaction that includes receiving a pseudo account identifier that corresponds to a primary account number. (See Carlson Abstract) The pseudo account identifier may be received at a portable wireless device and may be generated at a remote server computer. (See Carlson Abstract) The portable wireless device can receive the pseudo account identifier over a first network and provide the pseudo account identifier to an access device. (See Carlson Abstract) The access devices generally comprises a reader than can receive the pseudo account identifier and thereafter send a message to request authorization of a transaction. (See Carlson Abstract)  The authorization request message may include the pseudo account identifier and is sent to a payment processing network. (See Carlson Abstract)
Lahiri (US PG Pub. 2003/0055785) - Lahiri discloses his invention as to a system and method for an electronic wallet transaction device is presented. (See Lahiri Abstract) A user enters his account information into an e-wallet where the e-wallet encrypts the account information and receives a password, a spending limit, and a merchandise type that is authorized for purchase.  (See Lahiri Abstract) A user configured an e-wallet device by providing account information to the e-wallet where a credit card, debit card or other financial currency exchange method may be entered into the e-wallet. (See Lahiri paragraph 9) The user enters a password and the e-wallet prompts the user for a spending limit and purchasing restrictions.  (See Lahiri paragraph 9)
Bierbaum et al. (US Patent 9,552,584) – Bierbaum discloses a mobile device having a time controlled electronic wallet. (See Bierbaum Abstract) The mobile device comprises a processor and an electronic wallet application that executes on the processor and enters a ready-to-pay mode, transmits the confidential information when the in the ready-to-pay mode based on receiving contactless communication and leaves the ready-to-pay mode when the ready-to-pay timer expires. (See Bierbaum Abstract)

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered and are persuasive in part.

As to the Specification and Drawing Objections:
	Applicant is thanked for the marked up substitute specification and replacement drawings submitted on 08/12/2022.  The amendments have been accepted and have overcome a vast majority of the pending specification and drawing objections which accordingly have been withdrawn. (See Applicant’s Arguments dated 08/12/2022, page 1) The outstanding drawing objections are noted in the rejection in chief.

As to the Claim Interpretation:
Examiner notes Applicant’s blanket rejection of the comments.  (Id)

As to the 101 Rejection:
The 101 Rejection of record has been updated to reflect the amendments made. While Examiner acknowledges Applicant’s arguments, currently, the recitations are not clearly invoking the use of the client device and the wallet within the method (and substantially similar independent claims) as claimed.  (Id. at pages 1-4) The interaction is with between the POS and the transaction server as positively recited.   Further, there are outstanding issues as to scope and the newly amended recitations that must be addressed as noted in the 112 rejections.
As to the argument regarding paragraph 0456 of the specification, Examiner notes that the greater security is provided by using the QR code on the image of the receipt executed on the user’s device when read at the exit of the store, presumably by a merchant operating a POS terminal at the exit, similar to the concept recited in Claim 36. Further, the specification notes that the greater security is via a combination of a person having the user’s universal card, access to the user’s device and the app executing on the user’s device.  The current claims do not properly capture this argument.
The 101 Rejection is maintained.

As to the 112 Rejections:
Applicant is thanked for the clarifications made, however additional issues have arisen based on the amendments made as fully disclosed in the rejection in chief. (Id at page 5)

As to the 103 Rejections:
At the present time, no prior art rejection is being asserted, however Examiner cautions that this may be revisited dependent on Applicant’s future amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        September 10, 2022